DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 101-115, 117, 123-129 in the reply filed on 06/21/2022 is acknowledged.
Claims 93 and 118 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/21/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 101-113, 117, 123, 129 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Castillo et al (US 2009/0156459, June 2009, cited from IDS).
Concerning claims 101, 105 and 129, Castillo et al disclose a polymeric carrier comprising PEG (polyethylene glycol) and a polycationic moiety to which anionic agents such as DNA and RNA can reversibly bind (see paragraph [0008]). Polycationic moiety can be polylysine, which is conjugated to PEG (see paragraph [0011]). Further the conjugate can include imidazole derivatives (see paragraph [0067]). Such polymeric carrier can form a micelle as shown in Figure 1. Concerning claims 102-103 charge ratio between positive and negative charges can be 1:1 (see paragraphs [0122-0123]). Concerning claims 104 and 106 cationic carrier protects anionic payload from nucleases (see paragraph [0127]), therefore extending half-life of anionic agent. Concerning claims 107 Castillo et al disclose that diameter of a particle can be 20 nm (see paragraph [0039]). Concerning claims 108-112 Castillo et al disclose that anionic agent can be siRNA or miRNA, 21-23 nucleotides in length (see paragraphs [0016, 0049]), which can comprise LNAs (see paragraph [0048]), phosphorothioate bonds (see paragraph [0050]). Concerning claim 113 Castillo et al disclose that polymeric carrier can comprise targeting moiety linked to PEG (see paragraph [0022]). Concerning claim 117 Castillo et al disclose that the carrier can be included in pharmaceutical composition (see paragraph [0023]). Concerning claim 123 Castillo et al disclose the amounts of ethylene glycol and lysine in Examples 1-21. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 101-115, 117, 123-129 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castillo et al (US 2009/0156459, June 2009, cited from IDS) and in further view of Lu et al (Macromol. Biosci. 2009, 9: 1059-1068), Freeman et al (Drugs, 1997, 54: 679-708), Chai et al (Curr Atheroscler Rep, 2013, 15: 325, cited from IDS).
Teachings of Castillo et al are discussed above.
Castillo et al do not teach targeting moieties targeting to ovary or cancer tissue, or adjuvant moiety comprising metronidazole, or vitamin B3 in specific number of units.
Lu et al teach micelles comprising PEG conjugated to PLL and folate (vitamin) for delivery of drug to cancer cells (see Abstract). Folate is a targeting moiety, which targets the micelle to cancer tissues in ovary (see first column on page 1060).
Freeman et al teach that metronidazole is nitroimidazole antibiotic active against most Gram-negative and Gram-positive anaerobic bacteria (see Summary).
Chai et al teach that vitamin B3, niacin, has favorable effect on plasma lipoproteins and possesses anti-inflammatory activity (see Abstract).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to construct PEG-PLL conjugate such as taught by Castillo et al and Lu et al further comprising targeting moieties targeting to cancer tissues in ovaries such as taught by Lu et al, or metronidazole or vitamin B3. One of the ordinary skill in the art would be motivated to do so in order to deliver anionic agent such as siRNA for treatment of ovarian cancer using PEG-PLL conjugate such as taught by Castillo et al or Lu et al further comprising targeting moiety as described by Lu et al in order to target the siRNA to ovarian cancer cells. One of the ordinary skill in the art would be motivated to further include metronidazole in such conjugate in order to prevent or treat bacterial infection, because metronidazole is an antibiotic as taught by Freeman et al. One of the ordinary skill in the art would be motivated to include vitamin B3 in PEG-PLL conjugate, because vitamin B3 can improve lipoproteins in plasma and provide anti-inflammatory effect as taught by Chai et al. It would be a matter of ordinary optimization to define number of units of ethylene glycol, lysine and vitamin B3 as in claims 126-128 based on teachings of Castillo et al and Lu et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635